



Exhibit 10.1




GLOBAL RESTRICTED STOCK UNIT AGREEMENT
UNDER THE CITRIX SYSTEMS, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
Name of Awardee: [Name]
Award Date: [Date]
Number of Restricted Stock Units: [Number of units]
Pursuant to the Citrix Systems, Inc. Amended and Restated 2014 Equity Incentive
Plan (as amended from time to time, the “Plan”), Citrix Systems, Inc. (the
“Company”) hereby grants an Award of Restricted Stock Units to the awardee named
above (“Awardee”). Upon acceptance of this Global Restricted Stock Unit
Agreement, including any special terms and conditions set forth in any appendix
for Awardee’s country (the “Appendix” and together with the Global Restricted
Stock Unit Agreement, this “Award Agreement”), Awardee shall receive the number
of Restricted Stock Units specified above, subject to the restrictions and
conditions set forth in this Award Agreement and in the Plan.
1.Vesting. No portion of this Award may be settled until such portion shall have
vested. Except as otherwise provided herein, the Restricted Stock Units vest in
three annual installments, with 33.4% vesting on the first anniversary of the
Award Date and 33.3% vesting on each of the second and third anniversaries of
the Award Date, provided in each case that Awardee is then, and since the Award
Date has continuously been, employed by the Company or its Affiliates.


2.Issuance of Stock.


(a)    On the day the Restricted Stock Units vest (the “Vesting Date”), each
vested Restricted Stock Unit entitles Awardee to receive one share of the
Company’s common stock, par value $0.001 per share (the “Stock”).
(b)    As soon as practicable after the Vesting Date (but in no event later than
two and one-half months after the end of the year in which the Vesting Date
occurs), Awardee’s name shall be entered as the stockholder of record on the
books and records of the Company with respect to the shares of Stock underlying
the vested Restricted Stock Units, upon compliance to the satisfaction of the
Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.
(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to Section 2(b) above, Awardee shall not have any rights as a holder of the
shares of Stock underlying this Award, including but not limited to voting
rights.
(d)    If on any date the Company shall pay any dividend on shares of Stock, the
Committee shall, in its discretion, either:
(i) make a proportionate award (based on the dividend paid) of Dividend
Equivalent Rights under the Plan with respect to the unvested Restricted Stock
Units hereunder, which Dividend Equivalent Rights shall vest and be settled
under the same terms and conditions as the underlying Restricted Stock Units
pursuant to this Award Agreement; provided that such Dividend Equivalent Rights
shall be promptly forfeited if and when the Restricted Stock Units are
forfeited; or
(ii) take necessary action such that the number of Restricted Stock Units
credited to Awardee shall, as of such date, be increased by an amount determined
by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;
X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee





--------------------------------------------------------------------------------





as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (A) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (B) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock. In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
and shall be converted to additional Restricted Stock Units based on the formula
above or Dividend Equivalent Rights. Any additional Restricted Stock Units shall
be subject to the vesting and restrictions of this Award Agreement in the same
manner and for so long as the Restricted Stock Units granted pursuant to this
Award Agreement to which they relate remain subject to such vesting and
restrictions, and shall be promptly forfeited to the Company if and when such
Restricted Stock Units are so forfeited.
3.Termination of Employment. Subject to the terms of any employment, executive
or similar agreement, if Awardee’s employment with the Company or any of its
Affiliates is voluntarily or involuntarily terminated (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Awardee is employed or the terms of
Awardee’s employment or other service agreement, if any), Awardee’s right in any
Restricted Stock Units that are not vested shall automatically terminate as of
the date that Awardee is no longer actively employed by the Company and any
Affiliate, as determined by the Committee or any of its delegates in its, his or
her sole discretion (the “Termination Date”), and such Restricted Stock Units
shall be canceled and shall be of no further force and effect as of such date;
provided, however, if Awardee’s employment with the Company is terminated on
account of death or Disability (as defined below) any Restricted Stock Units
that are not vested shall automatically vest in full as of the date that
Awardee’s service relationship terminates by reason of death or Disability. For
purposes hereof, “Disability” shall mean Awardee’s termination of employment
with the Company or any of its Affiliates after becoming eligible to receive
benefits under the Company’s or such Affiliate’s then current long-term
disability plan applicable to Awardee. In the event of any termination, the
Company, as soon as practicable following the Termination Date (but in no event
later than two and one-half months after the end of the year in which the
Termination Date occurs), shall issue shares of Stock to Awardee (or Awardee’s
designated beneficiary or estate executor, as applicable, in the event of
Awardee’s death) with respect to any Restricted Stock Units which, as of the
Termination Date, have vested as set forth herein but for which shares of Stock
had not yet been issued to Awardee. Notwithstanding anything to the contrary
herein, the provisions relating to the treatment of Restricted Stock Units in
the case of the termination of Awardee’s employment, including any rights to
acceleration, that may be set forth in an employment or executive agreement
between the Company and Awardee shall apply to this Award to the extent
applicable.


4.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan. Capitalized terms in this Award Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


5.Transferability. This Award Agreement and the Award are personal to Awardee,
non-assignable and not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. If
Awardee is a U.S. employee (as determined by the Committee or any of its
delegatees in its, his or her sole discretion), Awardee may be permitted to
designate a beneficiary with respect to the shares of Stock to be issued upon
vesting of the Award.


6.Tax Withholding. Regardless of any action the Company or, if different,
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Awardee’s participation in the Plan and legally
applicable to Awardee (“Tax-Related Items”), Awardee acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and that such liability may exceed the amount actually withheld
by the Company or the Employer. Awardee further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the issuance of Stock upon settlement
of the Restricted Stock Units, the subsequent sale of Stock and the receipt of
any dividends and/or any dividend equivalents; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Awardee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Awardee has
become subject to tax in more than one jurisdiction, Awardee acknowledges that
the Company





--------------------------------------------------------------------------------





and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


Awardee’s Tax-Related Items subject to a withholding obligation by the Company
and/or the Employer shall be satisfied through a net issuance of shares. The
Company shall withhold from shares of Stock to be issued to Awardee a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
Tax-Related Items due. Alternatively, or in addition, the Company or the
Employer may decide in their sole and absolute discretion to satisfy their
withholding obligations, if any, for Tax-Related Items by one or a combination
of the following: (i) withholding from proceeds of the sale of shares of Stock
acquired upon vesting/settlement of the Restricted Stock Units either through a
voluntary sale or through a mandatory sale arranged by the Company (on Awardee’s
behalf pursuant to this authorization without further consent); or (ii) in any
other way set forth in Section 15 of the Plan; provided, however, that if
Awardee is a Section 16 officer of the Company under the Exchange Act, then the
Company will satisfy any withholding obligation only through a net share
issuance of shares, unless the use of such withholding method is problematic
under applicable tax or securities law or has materially adverse accounting
consequences, in which case the obligation for Tax-Related Items may be
satisfied by method (i) or (ii) above, or a combination thereof.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Awardee may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Stock, for tax purposes,
Awardee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of shares
are held back solely for purposes of paying the Tax-Related Items due as a
result of any aspect of Awardee’s participation in the Plan.
Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Stock or the proceeds of the sale of Stock, if Awardee fails to
comply with Awardee’s obligations in connection with the Tax-Related Items.
7.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Awardee’s participation in the Plan, or Awardee’s acquisition or sale of the
underlying Stock. Awardee acknowledges that Awardee should consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


8.Data Privacy. In accepting the Restricted Stock Units, Awardee explicitly,
voluntarily and unambiguously consents to the collection, use and transfer, in
electronic or other form, of Awardee’s personal data as described in this Award
Agreement and any other grant materials by an and among, as applicable, the
Company, the Employer and any other Affiliate for the exclusive purpose of
implementing, administering and managing Awardee’s participation in the Plan.


Awardee understands that the Company, the Employer and other Affiliates may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address, email address and telephone number, date of birth,
social security number, passport or other identification number, salary,
nationality, job title, or any shares held in the Company, and details of all
awards or other entitlement to shares awarded, canceled, exercised, vested,
unvested, or outstanding in Awardee’s favor (“Data”), for the exclusive purpose
of implementing, administering and managing Awardee’s participation in the Plan.
Awardee further understands that the Company, the Employer and/or other
Affiliates will transfer Data among themselves as necessary for the exclusive
purposes of implementation, administration and management of Awardee’s
participation in the Plan, and that the Company, the Employer and/or other
Affiliates may each further transfer Data to Fidelity Stock Plan Services, LLC
or such other third party (“Data Recipients”), which is assisting the Company
(or may assist the Company in the future) with the implementation,
administration, and management of the Plan.
Awardee understands that the Data Recipients are located in the United States,
and that the United States may have different data privacy laws and protections
than Awardee’s country. Awardee understands that, if Awardee resides outside the
United States, Awardee may request a list with the names and addresses of Data
Recipients by contacting in writing Awardee’s local human resources
representative. Awardee authorizes the Data Recipients to receive, possess, use,
retain and transfer Data, in electronic or other form, for the purposes of
implementing, administering, and managing Awardee’s participation in the Plan.
Awardee understands that Data will be held only as long as is necessary to
implement, administer and manage Awardee’s participation in the Plan.





--------------------------------------------------------------------------------





Awardee understands that, if Awardee resides outside the United States, Awardee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data to make the
information contained therein factually accurate, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Awardee’s
local human resources representative.
Further, Awardee understands that Awardee is providing the consents herein on a
purely voluntary basis. If Awardee does not consent, or if Awardee later seeks
to revoke the consents, Awardee’s employment status or career with the Employer
will not be affected; the only consequence of refusing or withdrawing the
consents is that the Company would not be able to grant Restricted Stock Units
or other equity awards to Awardee or administer or maintain such awards.
Therefore, Awardee understands that refusing or withdrawing the consents may
affect Awardee’s ability to participate in the Plan. For more information on the
consequences of Awardee’s refusal to consent or withdrawal of consent, Awardee
understands that Awardee may contact in writing Awardee’s local human resources
representative.
Upon request of the Company or the Employer, Awardee agrees to provide a
separate executed data privacy consent form (or any other agreements or consents
that may be required by the Company and/or the Employer) that the Company and/or
the Employer may deem necessary to obtain from Awardee for the purpose of
administering Awardee’s participation in the Plan in compliance with the data
privacy laws in Awardee’s country, either now or in the future. Awardee
understands and agrees that Awardee will not be able to participate in the Plan
if Awardee fails to provide any such consent or agreement requested by the
Company and/or the Employer.
9.Nature of Grant. In accepting the Restricted Stock Units, Awardee expressly
acknowledges, understands and agrees to the following:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;


(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other awards have been granted in the past;


(c)all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Company;


(d)this Award Agreement does not confer upon Awardee any rights with respect to
continuation of employment by the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment or service
relationship (if any) at any time;


(e)the Restricted Stock Unit grant and Awardee’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Affiliate;


(f)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;


(g)Awardee is voluntarily participating in the Plan;


(h)the Restricted Stock Units and the underlying shares of Stock, and the income
from and value of same, are not intended to replace any pension rights or
compensation;


(i)the Restricted Stock Units and the underlying shares of Stock, and the income
from and value of same, are not part of normal or expected compensation or
salary for purposes of, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(j)unless otherwise agreed with the Company, the Restricted Stock Units and the
underlying shares of Stock, and the income from and value of same, are not
granted as consideration for, or in connection with, the service Awardee may
provide as a director of any Affiliate;


(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of Awardee’s
employment or service (for any reason whatsoever, whether or not later found to
be invalid





--------------------------------------------------------------------------------





or in breach of employment laws in the jurisdiction where Awardee is employed or
the terms of Awardee’s employment or other service agreement, if any);


(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Stock; and


(m)if Awardee resides outside the U.S.:


i)
the Restricted Stock Units and the underlying shares of Stock, and the income
from and value of same, are not part of normal or expected compensation or
salary for any purpose; and



ii)
neither the Company, the Employer nor any other Affiliate shall be liable for
any foreign exchange rate fluctuation between Awardee’s local currency and the
United States Dollar that may affect the value of the Award or any amounts due
to Awardee pursuant to the settlement of the Award, the subsequent sale of any
shares of Stock acquired under the Plan or the receipt of any dividends or
dividend equivalents.



10.Miscellaneous.


(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the last address on record at the
Employer, or in either case at such other address as one party may subsequently
furnish to the other party in writing or such other form as may be specified by
the Company.


(b)The Committee may amend the terms of this Award Agreement, prospectively or
retroactively, provided that this Award Agreement as amended is consistent with
the terms of the Plan, but no such amendment shall impair Awardee’s rights under
this Award Agreement without Awardee’s consent.


(c)This Award Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of Awardee.


(d)This Award Agreement may be executed in one or more counterparts, all of
which together shall constitute one instrument. Other than as specifically
stated herein or as otherwise set forth in any employment, change in control or
other service agreement, contract or arrangement to which Awardee is a party
which specifically refers to the Restricted Stock Units or to the treatment of
compensatory equity held by Awardee generally, this Award Agreement and the Plan
together constitute the entire agreement between the parties relative to the
subject matter hereof, and supersede all proposals written, oral or electronic
relating to the subject matter hereof; provided, however, that to the extent
inconsistent with the terms hereof, any employment, change in control or other
service agreement, contract or arrangement between the Company and Awardee shall
take precedence and supersede the terms hereof.


(e)The Awardee acknowledges that he or she has received and read the Plan.


11.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Awardee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.


12.Language. Awardee acknowledges that he or she is proficient in the English
language and understands the content of this Award Agreement and other
Plan-related materials. If Awardee has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.


13.Governing Law and Venue. The Restricted Stock Units and this Award Agreement
shall be construed and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.


For purposes of litigating any dispute that arises under this Award or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Florida and agree that such litigation shall be conducted in the
courts of Broward County, Florida, or the federal courts for the United States
for the Southern District of Florida, where this Award is made and/or to be
performed.





--------------------------------------------------------------------------------





14.Appendix. Notwithstanding any provisions in the Global Restricted Stock Unit
Agreement, the Restricted Stock Units shall be subject to any special terms and
conditions set forth in any Appendix to the Global Restricted Stock Unit
Agreement for Awardee’s country. Moreover, if Awardee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to Awardee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.


15.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Awardee’s participation in the Plan, on the Restricted
Stock Units and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Awardee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


16.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


17.Insider Trading Restrictions/Market Abuse Laws. Awardee acknowledges that,
depending on Awardee’s country or broker’s country, or the country in which
Stock is listed, Awardee may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, which may affect his or her
ability to accept, acquire, sell or attempt to sell, or otherwise dispose of the
shares of Stock, rights to shares of Stock (e.g., Restricted Stock Units) or
rights linked to the value of Stock, during such times as Awardee is considered
to have “inside information” regarding the Company (as defined by the laws or
regulations in applicable jurisdictions, including the United States and
Awardee’s country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders Awardee placed before possessing inside
information. Furthermore, Awardee may be prohibited from (i) disclosing insider
information to any third party, including fellow employees (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them to
otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Awardee
acknowledges that it is Awardee’s responsibility to comply with any applicable
restrictions, and Awardee should speak to his or her personal advisor on this
matter.


18.Foreign Asset/Account Reporting Requirements. Awardee acknowledges that there
may be certain foreign asset and/or account reporting requirements which may
affect Awardee’s ability to acquire or hold shares of Stock acquired under the
Plan (or cash received from participating in the Plan) in a brokerage or bank
account outside of Awardee’s country. Awardee may be required to report such
accounts, assets or transactions to the tax or other authorities in his or her
country. Awardee may also be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to Awardee’s country through a
designated bank or broker within a certain time after receipt. Awardee
acknowledges that it is his or her responsibility to be compliant with such
regulations and Awardee should speak to his or her personal advisor on this
matter.


19.Waiver. Awardee acknowledges that a waiver by the Company of breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
Awardee or any other awardee.


By electronically accepting this Award Agreement and participating in the Plan,
Awardee agrees to be bound by the terms and conditions in the Plan and this
Award Agreement, including the Appendix. Within six months of the Award Date, if
Awardee has not electronically accepted this Award Agreement on Fidelity.com’s
website (or the website of any other stock plan service provider appointed by
the Company), then this Award shall automatically be deemed accepted, and
Awardee shall be bound by the terms and conditions in the Plan and this Award
Agreement, including the Appendix.







